Citation Nr: 0215596	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-25 341	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Evaluation of lumbosacral strain, rated as 20 percent 
disabling from April 18, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Newark, New Jersey RO that, among other things, granted a 
claim of service connection for chronic low back condition 
manifested by pain, loss of motion, and spasm and assigned a 
20 percent evaluation under 38 C.F.R. § 4.71a (Diagnostic 
Code 5295) from April 18, 1992.  Thereafter, the record 
reflects that the veteran moved to Pennsylvania and his 
claims file was transferred to the Philadelphia, PA RO.  

The veteran testified at a hearing at the RO in May 1995.  By 
rating action of March 1996, the RO re-characterized the 
service-connected low back disability as lumbosacral strain 
only.  In August 2000, the veteran testified at a 
videoconference hearing before a member of the Board.  

In October 2000, the Board remanded for additional 
development the issue of entitlement to a higher evaluation 
for lumbosacral strain.  

By rating action of April 2002, the RO, among other things, 
denied a claim of service connection for degenerative disc 
disease of the lumbar spine.  A supplemental statement of the 
case (SSOC) was issued in April 2002 which, in part, 
addressed the issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  Because the 
April 2002 SSOC contained an issue that was not included in 
an earlier statement of the case (SOC), the RO informed the 
appellant that he had to respond within 60 days to perfect 
his appeal of the new issue.  The appellant submitted what 
amounts to a substantive appeal within 60 days.  See 
38 C.F.R. § 20.302(c) (2002).  Therefore, the Board will 
address the issue in the decision below.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of the rating issue therefore requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, 
April 18, 1992.


FINDINGS OF FACT

1.  The veteran does not have degenerative disc disease of 
the lumbar spine that is attributable to military service, or 
that has been caused or made worse by service-connected 
lumbosacral strain.

2.  Lumbosacral strain, from April 18, 1992 to June 2, 1995, 
was manifested by limited forward flexion and muscle spasms, 
with functional impairment that equated to no more than 
moderate limitation of motion of the lumbar spine.

3.  Lumbosacral strain from June 2, 1995, has been manifested 
by narrowing of joint space, limitation of forward bending, 
and limitation of motion with pain and muscle spasms, with 
functional impairment that has equated to severe lumbosacral 
strain.  

4.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
lumbosacral strain so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative disc disease of 
the lumbar spine which is the result of disease or injury 
incurred in or aggravated by active military service; 
degenerative disc disease has not been caused or aggravated 
by service-connected disability.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2001).  

2.  An evaluation higher than 20 percent from April 18, 1992 
to June 2, 1995, for lumbosacral strain is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.27, 4.40, 4.45, 4.71a (Diagnostic Codes 5292, 5295) (2001).

3.  A 40 percent evaluation from June 2, 1995, for 
lumbosacral strain is warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 
4.71a (Diagnostic Codes 5292, 5295) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  If 
a reasonable doubt arises regarding such a determination, it 
will be resolved in the veteran's favor.  38 C.F.R. § 3.102 
(2001).

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  

In this case, the veteran claims that his degenerative disc 
disease had its onset during service, or that it is 
attributable to his service-connected lumbosacral strain.  
For the reasons that follow, the Board finds that service 
connection for degenerative disc disease of the lumbar spine 
is not warranted. 

The veteran's service medical records show that he was seen 
on numerous occasions for problems with his back.  In April 
1991, low back strain was diagnosed.  In March 1992, lower 
back strain was assessed.  Post-service VA examination report 
of October 1992, contains a diagnosis of chronic low back 
pain.  Based on the veteran's service medical records and VA 
examination report, by rating action of April 1993, the RO 
granted a claim of service connection for chronic low back 
condition manifested by pain, loss of motion, and spasm.  It 
was rated under Diagnostic Code 5295-lumbosacral strain.  

Thereafter, post-service VA treatment records show that the 
veteran was treated for his low back disability.  When 
examined by VA in December 1994, x-rays of the lumbosacral 
spine were normal.  The impression was acute and chronic 
lumbosacral strain.  A June 1995 computed tomography (CT) 
scan revealed mild broad-based posterior bulging of the L4/L5 
intervertebral disc without associated canal or nerve root 
impingement, posterior bulging of the L5/S1 intervertebral 
disc without evidence of compression, mild degenerative 
changes in the SI joints, and discogenic disease at the L4/L5 
and L5/S1 level.  When examined by VA in May 1995, the 
diagnosis was lumbosacral strain associated with limitation 
of full range of motion of the lumbar spine.  When examined 
by VA in June 1995, the diagnostic impressions included 
lumbar sprain/strain.  When examined by VA in June 1998, the 
impressions included chronic lumbosacral strain.

Post-service private correspondence and treatment records 
since March 1994 show that the veteran was treated for his 
low back disability.  An August 1994 private magnetic 
resonance imaging (MRI) report reveals that the veteran had 
degenerative disc disease at L4-5 and L5-S1 with broad-based 
disc bulging and mild spinal stenosis.  In August 2000, Dr. 
J. P. noted that the veteran had a bulging disc of the lumbar 
spine and degenerative disc disease.  A March 2002 MRI of the 
lumbar spine revealed disc degeneration at the L4-5 and L5-S1 
levels with disc bulging and superimposed central disc 
protrusion/herniation, with no significant central canal 
stenosis.  

In order to obtain clarifying evidence, especially on the 
question of whether the veteran experienced any disc syndrome 
due to service-connected disability, the Board remanded the 
case in October 2000 for a VA examination.  Upon examination 
by VA in March 2002, the diagnostic impression was chronic 
lower back pain with bulging disc and degenerative disc, 
superimposed upon strain.  In an April 2002 addendum to the 
March 2002 examination report, a VA examiner opined that the 
veteran's degenerative disc disease were unrelated to 
lumbosacral strain, not aggravated by lumbosacral strain, and 
considered to be an independent process.  

Although the veteran has been found to have degenerative disc 
disease of the lumbar spine, the Board finds that the March 
2002 and associated April 2002 addendum report best explain 
the veteran's disc syndrome, namely that such disc syndrome 
is not due to service, or caused or made worse by 
service-connected lumbosacral strain.  Significantly, the 
record does not contain a contradictory opinion.

While the record contains evidence that the veteran has been 
treated for degenerative disc disease of the lumbar spine, 
the evidence does not show that any such disability is due to 
or the result of service-connected disability, or is in any 
way made worse by service-connected disability.  The only 
link between service-connected disability and degenerative 
disc disease of the lumbar spine is found in the veteran's 
own contentions that the claimed disability is a result of 
already service-connected disability.  As noted above, it was 
clarified in the April 2002 VA addendum that degenerative 
disc disease of the lumbar spine had not been caused or made 
worse by service-connected disability, namely lumbosacral 
strain.  The record does not contain a statement to the 
contrary.  

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.  This is so because the 
only evidence of a relationship between disc disease of the 
lumbar spine and service, or service-connected disability, 
specifically indicates that no relationship exists.  

The Board has considered the veteran's written statements and 
hearing testimony regarding the etiology of degenerative disc 
disease of the lumbar spine.  While the veteran is competent 
to provide information regarding the symptoms he currently 
experiences and has experienced since his separation from 
military service, there is no indication that he is competent 
to comment upon etiology or time of onset.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply.  Service connection for degenerative disc disease of 
the lumbar spine is not warranted.

Higher Evaluation

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2001).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

The veteran's service-connected lumbosacral strain disability 
has been evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a (Diagnostic Code 5295) (2001) from April 18, 1992.  
Diagnostic Code 5295 provides criteria by which impairment of 
the low back resulting from lumbosacral strain may be 
evaluated.  A 20 percent rating is assignable when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  When there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating is warranted.  Id.  

According to 38 C.F.R. § 4.71a (Diagnostic Code 5292), a 20 
percent rating is assignable for moderate limitation of 
motion of the lumbar spine.  Id.  A 40 percent rating 
requires severe limitation of motion.  Id.

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 20 
percent, from April 18, 1992 to June 2, 1995, is not 
warranted under Diagnostic Code 5292.  Based on the evidence 
from April 18, 1992 to June 2, 1995, the veteran does not 
have severe limitation of motion of the lumbar spine.  An 
October 1992 VA examination report reveals that the veteran's 
flexion was 70 degrees.  There was palpable spasm in the left 
parathoracic, paralumbar region on flexion at the lumbar 
region.  A December 1994 VA examination report reveals there 
was no evidence of tenderness, swelling, or muscle spasm.  
Forward flexion was limited to 45 degrees, backward extension 
was 5 degrees, lateral flexion was 10 degrees bilaterally, 
and rotation was 20 degrees.  X-rays of the lumbosacral spine 
were normal.  When examined by VA in May 1995, the diagnosis 
was lumbosacral strain associated with limitation of full 
range of motion of the lumbar spine.  These findings reflect 
no more than moderate limitation of motion of the lumbar 
spine.  Accordingly, the Board finds that a rating higher 
than 20 percent by application of Code 5292 is not warranted 
for the period in question.

The Board also finds that there was no evidence that the 
veteran had symptoms that were productive of disability that 
would warrant a rating higher than 20 percent under 
Diagnostic Code 5295.  There was evidence of no more than 
moderate limitation of lumbar motion.  In short, the evidence 
did not show severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, as required 
for a 40 percent rating under Diagnostic Code 5295.  The 
evidence did not reveal the beginning of loss of disc space 
in the lower lumbar spine or another factor that would 
qualify the veteran for a 40 percent rating during the time 
period in question.  Moreover, use of the language "some of 
the above with abnormal mobility on forced motion" in 
Diagnostic Code 5295 indicates that any one of the listed 
problems does not, standing alone, qualify a claimant for the 
40 percent rating.  Therefore, based on the evidence from 
April 18, 1992 to June 2, 1995, together with consideration 
of 38 C.F.R. § 4.7 and DeLuca, supra, the Board concludes 
that, for the period from April 18, 1992 to June 2, 1995, 
functional impairment due to lumbosacral strain may be 
equated to no more than moderate limitation of motion or to 
what is required for a 20 percent rating under Diagnostic 
Code 5295.  The Board specifically finds that the functional 
losses experienced by the veteran because of his lumbosacral 
strain did not equate to disability beyond that contemplated 
by the assigned 20 percent rating.  DeLuca, supra.  Moreover, 
separate ratings were not warranted for limitation of motion 
and lumbosacral strain because the criteria for each 
contemplate limitation of motion.  38 C.F.R. § 4.14.  

Turning to the issue of whether an evaluation higher than 20 
percent is warranted for lumbosacral strain from June 2, 
1995, the Board finds that an increased evaluation from 20 to 
40 percent, from June 2, 1995, is warranted under Diagnostic 
Code 5295.  Although earlier VA examination reports and 
private treatment reports do not reflect more than moderate 
limitation of motion, it is the later private and VA 
treatment reports dated from June 2, 1995 that reflect more 
severe debility.  

Significantly, by a June 2, 1995 VA CT scan, joint space 
irregularity was shown.  Thereafter, private and VA medical 
treatment records continue to reflect functional losses 
reflective of a 40 percent evaluation under Diagnostic Code 
5295.  When examined in June 1998, the low back did not 
demonstrate easy fatigability or incoordination but there was 
greater limitation on range of motion due to pain.  When 
examined by VA in March 2002, there was a moderate degree of 
spasms of the paraspinal muscles of the lumbar spine.  
Forward flexion was limited from zero to 60 degrees, 
extension from zero to 20 degrees, lateral rotation from zero 
to 15 degrees bilaterally, and lateral flexion from zero to 
15 degrees bilaterally.  The examiner noted that the veteran 
clearly was prone to having exacerbations, but that the 
examiner could not predict the amount of dysfunction during 
exacerbations.  The examiner noted that it would make sense 
that the veteran would be bedridden during exacerbations.  In 
an April 2002 addendum to the March 2002 examination report, 
a VA examiner opined that normal range of motion of the 
lumbar spine was flexion to 95 degrees, extension to 35 
degrees, lateral flexion to 40 degrees, and rotation to 35 
degrees.  

In view of the foregoing, and fully considering the veteran's 
complaints of pain, the Board finds that the veteran's 
symptoms, which include limitation of forward bending, osteo-
arthritic change, and narrowing of joint space suggest 
difficulties that more nearly approximate the criteria for an 
increased (40 percent) rating, from June 2, 1995.  38 C.F.R. 
§ 4.7 (Diagnostic Code 5295) (2001).

The Board notes that the maximum schedular award is 40 
percent under Diagnostic Code 5292 or 5295 which deals with 
limitation of motion and lumbosacral strain.  Hence, no 
greater benefit can flow to the veteran under either Code.  
Separate ratings under Diagnostic Code 5292 and 5295 are not 
assignable because each contemplates limitation of motion, 
among other things.  38 C.F.R. § 4.14.  

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at his personal hearings.  However, 
while a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge.  Layno, 6 Vet. 
App. at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 
Vet. App. at 494-95.  

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for lumbosacral strain on 
account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that the service-connected disability has 
presented such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2001).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
evidence of record does not demonstrate that the service-
connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment 
since April 1992.  38 C.F.R. § 3.321.  It bears emphasis that 
the schedular rating criteria are designed to take problems 
such as experienced by the veteran into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1 (2001).  In the veteran's case, there is no indication 
that service-connected lumbosacral strain problems have been 
so unusually debilitating as to warrant a referral of his 
case for an extraschedular evaluation under § 3.321(b).  As 
noted above, there is no evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.  It is not shown by the evidence 
that the appellant has required frequent hospitalization for 
his lumbosacral strain disability, or that there has been any 
significant or regular outpatient treatment for this 
disability.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplates the nature and 
severity of the veteran's service-connected lumbosacral 
strain.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
the issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In this case, the 
Board contacted the veteran in September 2002 and informed 
him that evidence needed to substantiate his claim for 
entitlement to a higher rating for lumbosacral strain would 
be evidence showing listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
Board also notified the veteran that evidence needed to 
substantiate his claim for entitlement to service connection 
for lumbar disc disease would be evidence tending to show 
that he had a disability that was incurred in or aggravated 
by military service, or evidence showing that service-
connected disability either caused or made worse the disc 
disease.  The Board also informed the veteran that the 
evidence should be submitted within 30 days or the Board 
would decide his appeal based on the information and evidence 
currently of record.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by the rating actions of April 1993, February 
1995, March 1996, and April 2002; a SOC issued in April 1994; 
and supplemental statements of the case issued in October 
1994, March 1995, March 1996, July 1999, and April 2002, 
which informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA and private treatment records.  The veteran 
has been afforded VA examinations in October 1992, December 
1994, May 1995, June 1995, June 1998, and March 202.  The 
Board notes that the RO would have afforded the veteran 
another VA examination in August 1996; however, the veteran 
failed to report to the scheduled examination.  He also 
provided testimony before a hearing officer in May 1995 and 
before a member of the Board at a videoconference hearing in 
August 2000.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of these claims and further expending of 
VA's resources are not warranted.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied. 

An evaluation higher than 20 percent from April 18, 1992 to 
June 2, 1995, for lumbosacral strain is denied.

A 40 percent evaluation from June 2, 1995, for lumbosacral 
strain is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

